DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Upon reconsideration and search in view of applicant’s persuasive arguments regarding the prior art of record that neither Guo et al. nor Specht et al. of record teach a microalgae producing a recombinant virus, such as the instant lentivirus, prosecution is reopened.
	It is noted that the marker or reporter genes listed in instant claim 8 are described in Tables 4-6 of the instant specification.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim depends upon itself.  It is presumed that the claim is intended to depend from claim 17, which was (inadvertently?) deleted and is treated as if it still depends from claim 17. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “microparticle bombardment” is recited twice in a row.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-4, 6-15, 17-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant claims are drawn to a eukaryotic microalgae (specific organism types listed in instant claims 2-4, 14, 15) that produces a recombinant lentivirus (claim 1) that is also transformed with a polynucleotide that encodes a heterologous (marker) protein (claims 6-8, 17, 18) or a therapeutic protein (claim 23). The lentivirus is produced from a eukaryotic microalgae (claims 11 and 13), where the microalgae are transformed with polynucleotide expressing the virus (claim 12). The microalgae are required to comprise an inducible promoter “that regulates the timing and relative level of expression of virus components” (claims 9, 20), and also comprises a gene silencing inhibitor (claims 10, 20).  The eukaryotic microalgae is transformed using microparticle bombardment, electroporation, glass beads, Agrobacterium tumefaciens, polyethylene glycol or silicon-carbide whiskers (claim 19).
	On pages 5-6 of applicant’s arguments, applicant points out that Guo et al. do not “teach a microalgae that produces a lentivirus”, but relates to the production of viral antigen polypeptides. Applicant asserts that “Guo et al. does not disclose to one of skill in the art how to generate a microalgae that produces a lentivirus vector...” and “…do not teach expression of a recombinant virus”. Applicant also states that “Specht et al. also does not teach or suggest production of a recombinant lentivirus”… and that there “is also no evidence that one of ordinary 
	Applicant’s arguments are persuasive and the examiner agrees. 
	A review of the instant working examples demonstrate the design and construction of AAV9 expression plasmids expressing algal codon-optimized DNA sequences of Rep and Cap genes, as well as 5’ and 3’ UTRs, cloned into Chlamydomonas expression vectors under Hsp70, RbcS2, and PsaD promoters and algal selection markers. C. reinhardtii cells are then transformed with Cap or Rep constructs, integrated into the microalgae genome, followed by a subsequent transformation to obtain C. reinhardtii cells expressing both Rep and Cap genes. See Examples 1 and 2 and Figures 1-6 of the instant published disclosure, USPgPub 2021/0115390. Example 4 describes generating stable C. reinhardtii cells through sequential gene stacking using gametogenesis. The second Example 4 (on page 11 of the instant published application) discusses injecting mice with various titers of microalgal-derived rAAV. Therefore, the instant disclosure does not teach generating a lentivirus from a eukaryotic microalgae.  
	Figure 1 of Martini et al. (Brazilian Journal of Medical and Biological Research. 2011; 44 (11): 1097-1104) depict the adeno-associated virus (AAV) genome map, which includes two inverted terminal repeats at each end, three promoters, four Rep genes and three Cap genes. Tang et al. (Annual Review of Genetics. 1999; 33 (1): 133-170), provide genomic maps of several lentiviruses, see Figure 1, which are considerably larger and more complex when compared with the AAV genome depicted by Martini et al.
	Malla et al. (Frontiers in Plant Science. April 2021; 12: 650820) review the state of the art for genetic engineering of microalgae for biological production. Malla et al. discuss inspirational characteristics of generating recombinant proteins in microalgae, such as rapid 
	Dehghani et al. (Biotechnology Advances. 2020; 40: 107499) review the use of microalgae as recombinant protein expression and discuss their intrinsic attributes of rapid propagation rate and are mostly classified by the USDA as ‘GRAS’ – generally regarded as safe, see the abstract and section 3.1. In section 6, Dehghani et al., discuss the challenges of microalgae applications, such as low level expression of heterologous genes due to positioning defects, nuclease activities, codon bias, low transformation frequency, and unstable gene expression. Dehghani et al. also note that transformation of the chloroplasts for heterologous protein expression results in an absence of posttranslational modifications and protein secretion from the microalgae. Dehghani et al. states that simultaneous insertion of multiple genes into the genome of multiple organisms (which would be required for production of a complex viral structure, such as a lentivirus) might affect quality and quantity of the proteins produced, see section 8.  
	Tables 1-3 of Ramos-Vega (Algal Research. 2021; 58: 102408) list microalgae-produced viral antigens. However, in section 5, Ramos-Vega et al. discuss the challenges of using microalgae for recombinant vaccine technology, such as low production yields. Ramos-Vega et al. notes that expression of heterologous proteins from the chloroplast has yielded the best results, but that utilizing this organelle for protein production is limited due to the lack of posttranslational machinery and lack of a mechanism for the protein to be excreted into the 
	The state of the art is replete with examples of single or double protein expressions, some in the form of fusions (see Tables 1-3 of Ramos-Vega et al., for example), from various microalgae. However, protein yields are low due to a myriad of challenges for heterologous expression. Therefore, while the skilled artisan would have had ample motivation to express recombinant proteins, there is a lack of teaching for any attempt to express a recombinant virus with multiple proteins, such as a lentivirus, as instantly required. The skilled artisan would have had no expectation of success for expressing a lentivirus from a microalgae, as instantly required. The instant disclosure and the prior and current state of the art is silent with regard to providing sufficient teaching for how to generate a microalgae that produces a lentivirus due to the challenges of heterologous protein expression in microalgae that currently exist. The instant disclosure does not ameliorate the gap between the current knowledge of expressing protein antigens and generating a lentivirus from a microalgae, as asserted by the instant claims.   
	The instant microalgae are required to comprise an inducible promoter “that regulates the timing and relative level of expression of virus components”.  The instant published disclosure lists inducible promoters in Table 2. However, while the promoters listed are appreciated in the prior art (according to instant paragraph [0042] of the instant published disclosure), Ramos-Vega et al. specifically state that a search for new promoters to ameliorate low yields for producing single and double proteins from microalgae is being pursued (see the 
	The instant microalgae are also required to comprise a gene silencing inhibitor. According to paragraph [0052] of the instant published disclosure, a gene silencing inhibitor is a peptide that “induces relaxation of nucleosomes in the algae’s nucleus.” Examples of gene silencing inhibitors provided in paragraph [0052] are histone acetyl transferases (HATs) and relevant domains thereof, such as p300. Malla et al., Dehghani et al., and Ramos-Vega et al. separately discuss gene silencing as a challenge for expression of heterologous proteins in microalgae. The instant application does not adequately describe the genus of gene silencing inhibitors encompassed by the instant claims. In the instant case, the only virus produced by the microalgae is an adeno-associated virus in the working examples.  There is no disclosure for producing a lentivirus from a microalgae, as required.  There is no evidence to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed genus of a eukaryotic microalgae producing a lentivirus, or the genus of inducible promoters “that regulates the timing and relative level of expression of virus components” or the genus of gene silencing inhibitors.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 201
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written 
Claims 1-4, 6-15, 17-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to a eukaryotic microalgae (specific organism types listed in instant claims 2-4, 14, 15) that produces a recombinant lentivirus (claim 1) that is also transformed with a polynucleotide that encodes a heterologous (marker) protein (claims 6-8, 17, 18) or a therapeutic protein (claim 23). The lentivirus is produced from a eukaryotic microalgae (claims 11 and 13), where the microalgae are transformed with polynucleotide expressing the virus (claim 12). The microalgae are required to comprise an inducible promoter “that regulates the timing and relative level of expression of virus components” (claims 9, 20), and also comprises a gene silencing inhibitor (claims 10, 20).  The eukaryotic microalgae is transformed using microparticle bombardment, electroporation, glass beads, Agrobacterium tumefaciens, polyethylene glycol or silicon-carbide whiskers (claim 19).
	On pages 5-6 of applicant’s arguments, applicant points out that Guo et al. do not “teach a microalgae that produces a lentivirus”, but relates to the production of viral antigen polypeptides. Applicant asserts that “Guo et al. does not disclose to one of skill in the art how to generate a microalgae that produces a lentivirus vector...” and “…do not teach expression of a recombinant virus”. Applicant also states that “Specht et al. also does not teach or suggest production of a recombinant lentivirus”… and that there “is also no evidence that one of ordinary 
	Applicant’s arguments are persuasive and the examiner agrees. 
	A review of the instant working examples demonstrate the design and construction of AAV9 expression plasmids expressing algal codon-optimized DNA sequences of Rep and Cap genes, as well as 5’ and 3’ UTRs, cloned into Chlamydomonas expression vectors under Hsp70, RbcS2, and PsaD promoters and algal selection markers. C. reinhardtii cells are then transformed with Cap or Rep constructs, integrated into the microalgae genome, followed by a subsequent transformation to obtain C. reinhardtii cells expressing both Rep and Cap genes. See Examples 1 and 2 and Figures 1-6 of the instant published disclosure, USPgPub 2021/0115390. Example 4 describes generating stable C. reinhardtii cells through sequential gene stacking using gametogenesis. The second Example 4 (on page 11 of the instant published application) discusses injecting mice with various titers of microalgal-derived rAAV. Therefore, the instant disclosure does not teach generating a lentivirus from a eukaryotic microalgae.  
	Figure 1 of Martini et al. (Brazilian Journal of Medical and Biological Research. 2011; 44 (11): 1097-1104) depict the adeno-associated virus (AAV) genome map, which includes two inverted terminal repeats at each end, three promoters, four Rep genes and three Cap genes. Tang et al. (Annual Review of Genetics. 1999; 33 (1): 133-170), provide genomic maps of several lentiviruses, see Figure 1, which are considerably larger and more complex when compared with the AAV genome depicted by Martini et al.
	Malla et al. (Frontiers in Plant Science. April 2021; 12: 650820) review the state of the art for genetic engineering of microalgae for biological production. Malla et al. discuss inspirational characteristics of generating recombinant proteins in microalgae, such as rapid 
	Dehghani et al. (Biotechnology Advances. 2020; 40: 107499) review the use of microalgae as recombinant protein expression and discuss their intrinsic attributes of rapid propagation rate and are mostly classified by the USDA as ‘GRAS’ – generally regarded as safe, see the abstract and section 3.1. In section 6, Dehghani et al., discuss the challenges of microalgae applications, such as low level expression of heterologous genes due to positioning defects, nuclease activities, codon bias, low transformation frequency, and unstable gene expression. Dehghani et al. also note that transformation of the chloroplasts for heterologous protein expression results in an absence of posttranslational modifications and protein secretion from the microalgae. Dehghani et al. states that simultaneous insertion of multiple genes into the genome of multiple organisms (which would be required for production of a complex viral structure, such as a lentivirus) might affect quality and quantity of the proteins produced, see section 8.  
	Tables 1-3 of Ramos-Vega (Algal Research. 2021; 58: 102408) list microalgae-produced viral antigens. However, in section 5, Ramos-Vega et al. discuss the challenges of using microalgae for recombinant vaccine technology, such as low production yields. Ramos-Vega et al. notes that expression of heterologous proteins from the chloroplast has yielded the best results, but that utilizing this organelle for protein production is limited due to the lack of posttranslational machinery and lack of a mechanism for the protein to be excreted into the 
	The state of the art is replete with examples of single or double protein expressions, some in the form of fusions (see Tables 1-3 of Ramos-Vega et al., for example), from various microalgae. However, protein yields are low due to a myriad of challenges for heterologous expression. Therefore, while the skilled artisan would have had ample motivation to express recombinant proteins, there is a lack of teaching for any attempt to express a recombinant virus with multiple proteins, such as a lentivirus, as instantly required. The skilled artisan would have had no expectation of success for expressing a lentivirus from a microalgae, as instantly required. The instant disclosure and the prior and current state of the art is silent with regard to providing sufficient teaching for how to generate a microalgae that produces a lentivirus due to the challenges of heterologous protein expression in microalgae that currently exist. The instant disclosure does not ameliorate the gap between the current knowledge of expressing protein antigens and generating a lentivirus from a microalgae, as asserted by the instant claims.   
	The instant microalgae are required to comprise an inducible promoter “that regulates the timing and relative level of expression of virus components”.  The instant published disclosure lists inducible promoters in Table 2. However, while the promoters listed are appreciated in the prior art (according to instant paragraph [0042] of the instant published disclosure), Ramos-Vega et al. specifically state that a search for new promoters to ameliorate low yields for producing single and double proteins from microalgae is being pursued (see the 
	The instant microalgae are also required to comprise a gene silencing inhibitor. According to paragraph [0052] of the instant published disclosure, a gene silencing inhibitor is a peptide that “induces relaxation of nucleosomes in the algae’s nucleus.” Examples of gene silencing inhibitors provided in paragraph [0052] are histone acetyl transferases (HATs) and relevant domains thereof, such as p300. Malla et al., Dehghani et al., and Ramos-Vega et al. separately discuss gene silencing as a challenge for expression of heterologous proteins in microalgae. The instant application does not adequately describe the genus of gene silencing inhibitors encompassed by the instant claims. In the instant case, the only virus produced by the microalgae is an adeno-associated virus in the working examples.  There is no disclosure for producing a lentivirus from a microalgae, as required.  There is no evidence to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed genus of a eukaryotic microalgae producing a lentivirus, or the genus of inducible promoters “that regulates the timing and relative level of expression of virus components” or the genus of gene silencing inhibitors.
	For these reasons, it is determined that an undue quantity of experimentation would be required to make and use the invention claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648